Citation Nr: 0106503
Decision Date: 02/08/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-18 924	)	DATE FEB 8, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for nose bleeds.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraine headaches.

4.  Determination of an initial rating for right inguinal herniorrhaphy, currently rated as noncompensably disabling. 

5.  Determination of an initial rating for left inguinal herniorrhaphy, currently rated as noncompensably disabling.

6.  Determination of an initial rating for hemorrhoids, currently rated as noncompensably disabling. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from September 1991 to September 1998.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a March 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The veteran appealed that decision to the BVA and the case was referred to the Board for appellate review. 

In July 1999, the veteran withdrew his claim of entitlement to service connection for left ear hearing loss.


REMAND

There has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, this law eliminates the concept of a well-grounded claim, redefines the obligations of the Department of Veterans Affairs (VA) with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the Veterans Claims Assistance Act of 2000, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans Claims Assistance Act of 2000, a remand in this case is required for compliance with the notice and duty to assist provisions contained in the new law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because the VA regional office (RO) has not yet considered whether any additional notification or development action is required under the Veterans Claims Assistance Act of 2000, it would be potentially prejudicial to the appellant if the Board were to proceed to issue a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In his notice of disagreement and substantive appeal, the veteran, whose military occupational specialty (MOS) was as a practical nurse and medical specialist, asserted that the August 1998 VA examination was not completed accurately.  Specifically, the veteran stated that his hemorrhoids are irreducible and that the examiner did not physically or visually examine them but only asked about them.  In addition, he stated that he suffers from nose bleeds and migraine headaches and that these are symptoms of his hypertension.  He further indicated that the blood pressure readings noted during the VA examination are indicative of hypertension.  Finally, he stated that the examiner did not physically examine or observe the site of his right inguinal herniorrhaphy, and that hernias have recently recurred at this site, requiring frequent reduction.  

The Board notes that the VA examiner diagnosed hypertension, but indicated that current readings are normal.  In addition, the examiner diagnosed epistaxis and migraine headaches, but did not report any clinical findings to support such diagnoses.  Furthermore, neither hypertension, epistaxis, or migraine headaches were diagnosed in service.  For the above reasons, the Board finds that a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded additional VA examinations by appropriate specialists to determine the nature and etiology of his claimed disorders.  The examiner(s) is/are requested to state whether or not a diagnosis of hypertension can be rendered, based on the veteran's current clinical condition.  If the veteran does have hypertension, the examiner(s) is/are requested to state whether it is at least as likely as not that hypertension is related service.  The examiner(s) is/are further requested to state whether or not diagnoses of migraine headaches and epistaxis can be rendered, again based on current clinical findings.  If either or both diagnoses can be made, the examiner(s) is/are requested to state whether it is at least as likely as not that the diagnosed disorder(s) is/are related to service or to a disease incurred in service, or have been aggravated by a disease incurred in service.  The examiner(s) is/are requested to support any opinion offered with a full rationale.  The claims folder should be made available to the examiner(s) for review before the examination(s).  

2.  The veteran should be afforded a VA examination by an appropriate specialist to determine the nature and severity of the veteran's hemorrhoids.  The examination should include a visual inspection of the area.  

3.  The veteran should be afforded a VA examination by an appropriate specialist to determine the nature and severity of the veteran's bilateral inguinal herniorrhaphies.  The examination should include a visual inspection of the veteran's lower abdomen.  The examiner is requested to state whether the veteran has recurrent hernias.  

4.  The RO must review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully complied with and satisfied.  For further guidance on the processing of this case in light of the changes in the law, the RO should refer to VBA Fast Letters 00-87 (November 17, 2000), 00-92 (December 13, 2000), and 01-02 (January 9, 2001), as well as any pertinent formal or informal guidance that is subsequently provided by VA, including, among other things, final regulations and General Counsel precedent opinions.  Any binding and pertinent court decisions that are subsequently issued also should be considered.  If the benefit sought on appeal remains denied, the appellant and the appellants representative, if any, should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
WARREN W. RICE, JR. 
	Member, Board of Veterans Appeals


  
